DETAILED ACTION
Withdrawal of Notice of Non-Compliant Amendment.
The Notice of Non-Compliant amendment mailed on 11/13/2020 is hereby vacated. The examiner mailed this notice of non-compliant amendment in error. The examiner had not taken into consideration the full history of the application including the File By Reference selection on the Application Data Sheet of 6/12/2019. Thus, the examiner is mailing this communication in response to the claim amendment of 8/17/2019. The examiner would like to apologize for any inconvenience this may have caused. 

This application is being examined in the Pro Se Art Unit. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.

Drawings
Replacement drawings were received on 8/18/2020.  These drawings are acceptable.

Specification
The substitute specification filed 8/18/2020 has not been entered because the abstract was included in the same document as the written description. The abstract must be submitted as a separate document. Applicant may request that the examiner make the changes in the substitute specification by examiner’s amendment upon allowance of the application. 


Claim Objections
Claims 11-13 are objected to because of the following informalities:  

	11.	The artificial object of claim 10, where the therapy tool is used in a method for evoking eye contact. 
	In claim 12, line 1, “its use” has no antecedent basis in the claims. This objection could be overcome by rewriting claim 12 as follows:
	12.	The artificial object of claim 10, wherein the therapy tool is used in a therapy method comprising refraining from providing the patient with a positive reinforcement for gazing at the animatronic eyes or people during the therapy session.
	In claim 13, line 1, “its use” has no antecedent basis in the claims. This objection could be overcome by rewriting claim 13 as follows:
13. The therapy method of claim 10, wherein the therapy tool is used in a method comprising refraining from providing the patient with a positive reinforcement for making eye contact with people after the therapy session has ended.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-10 depend from a nonexistent claim 32. It appears that Applicant has intended these claims to depend from claim 4. For purposes of expediting examination, this is how the claims will be examined. 
Claims 11-14 depend from nonexistent claim 38. It appears from the context of the claims that Applicant has intended these claims to depend from claim 10. For purposes of expediting examination, this how the claims will be examined. 

Allowable Subject Matter
Claim 4 is allowed.

Claims 5-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 has been indicated as allowed primarily for the processing component operative to assess said data output originating from said video camera so as to ascertain a presence of people in front of said artificial object; a processing component operative to assess said data output originating from said video camera so as to determine which if any of said people is looking at said camera or looking at said animatronic eyes. 
	Claims 5-14 have been indicated as containing allowable subject matter by virtue of their dependency from allowed claim 4. 




Conclusion
Note, while the below paragraph indicates that this communication is a Final Rejection. The term “Final” is somewhat of a misnomer. Since this application is close to being in condition for allowance, two common ways Applicant may overcome the remaining rejections and objections is to either:
1) Call the examiner and request an examiner’s amendment to amend the application as outlined above; or 
2) Submit a proposed after-final amendment overcoming the rejections and objections as outlined above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 7, 2021